DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 06 September 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 7, 8, 16, 17 
Claims cancelled: none
Claims added: none 
Claims currently pending: 1-18
Response to Arguments
Applicant refers to the non-statutory double patenting rejection presented in the previous Office Action and expresses willingness to file a Terminal Disclaimer "once all other issues of patentability are resolved". Examiner notes this and thanks Applicant for their response.
Applicant refers to the statutory double patenting rejection presented in the previous Office Action, notes that the claims have been amended and requests that the grounds of rejection be withdrawn. Examiner agrees that the amendments have overcome said grounds of rejection.
Applicant refers to amendments made in response to the grounds of rejection under 35 § U.S.C. 112 (b) found in the previous Office action. Examiner notes that the amendments have overcome said grounds of rejection.
Applicant refers to the claim limitation from Claim 1: "prompting the customer to provide information, via the customer interface, by which a unique customer identification code (UCIC) of the customer can be identified during a period during which the customer is on hold; and identifying the UCIC of the customer by matching the customer-provided information to the UCIC for the customer, which is assigned by the financial institution and stored in a customer database" and states, "In the present Office Action the Examiner continues to cite Brown as teaching this feature at paragraphs [0060]-[0061] and [0082]-[0089]". Applicant's characterization of the grounds of rejection (i.e., that solely Brown is relied upon to teach the claim language quoted) is incorrect as made clear in the previous Office action. First, the claim limitation in question is listed in the grounds of rejection as:

	(Lagadec: Col. 2, Ll. 5-20 and Col. 3, Ll. 12-55 and Col. 4, Ll. 7-60)

	(Lagadec: Col. 2, Ll. 5-20 and Col. 3, Ll. 12-55 and Col. 4, Ll. 7-60)
Examiner notes that the text demarcated with strike-through font is discussed in the prose section of the grounds of rejection at the end of the claim language listing. As noted in the previous Office action, the strike-through demarcation is NOT a statement that Lagadec teaches none of the claim language demarcated. The meaning of the strike-through demarcation is nothing more than an indication that the words are discussed in the prose section of the grounds of rejection. For example, a claim limitation that is demarcated with strike-through font could, in fact, be rejected in a single-reference 35 § 103 rejection, which requires a prose section to discuss it. Here, specifically, the claim limitation in question is taught by a combination of a Lagadec in view of Brown. Therefore, Applicant is apparently under the misapprehension that Brown alone is utilized to read on this limitation; this is not so. The relevant section from the grounds of rejection (sans motivation statement) is: 
Lagadec teaches identifying a customer via a "request sent by the consumer [which] includes identification data of the consumer" in Col. 2, Ll. 11-12 and Col. 3, Line 56 - Col. 4, Line 19. Lagadec does not appear to specify that the customer input is received "during a period during which the customer is on hold" and does not appear to make explicit that the user is prompted for the identifying information received while "on hold". However, Brown teaches prompting a user for identifying information in at least 0060-0061 in order to retrieve a user profile while on hold in order to provide the user with personalized services while on hold in at least 0082-0089. 
Thus we see that portions of the claim language in question are taught by Lagadec: namely a request from a consumer that includes identification information for the consumer. Additionally, portions of the claim language in question are taught by Brown: specifically receiving information from a caller, while on hold, that identifies the caller. That is, Lagadec teaches receiving customer identification information and Brown teaches doing so while the customer is "on hold". 
Applicant refers to two previous Office actions and lists paragraphs 0060 and 0061 of Brown and argues, "That is, there is no discussion in Brown of prompting user to enter information that is used to identify a UCIC of the customer during an on-hold period". First, Examiner notes that the specification in the instant application details what this claim limitation covers in 00114 with the discussion of item 602 from Figure 15, "At 602, the customer is identified. Identification of the customer may be performed, for instance, using caller ID, customer-specific information (e.g., social security number, customer ID number, etc.), or some other suitable identification" and in 00112, "For example, when a user calls into the financial institution 516, the user accesses the VRU 534 (e.g., to navigate an automated menu or the like). The user is prompted to identify himself or herself (e.g., by account number, social security number, or the like)". Thus, we see that the claimed invention has a voice response unit that accepts calls from a user and provides the user with an "automated menu". Now, looking at 0060 of Brown whereby "a caller is authenticated according to voice authentication" that utilizes a "name or other identifier spoken with a subscriber name or identifier". Additionally, in 0081, Brown discloses "While the call is on hold, an interactive voice response unit (IVRU)" with the IVRU being "arranged to (i) prompt a caller for specific information by asking questions based on a set of modules in a transactions script". Additionally, while the claims, as currently written, does not claim a social security number or customer ID (i.e., they simply prompt for unspecified "information"), Brown teaches that the identification of a caller to the system may be performed utilizing "a social security number or other government identification number" in at least 0107. Thus, the disclosure of Brown closely maps to the features of prompting a user for information during an automated call system while the user is "on-hold"; both references use a "Voice Response Unit". Furthermore, the specification in the instant application indicates that interacting with the VRU is performed while the customer is "on hold" in at least 00103, 00107, and 00112. 
Applicant argues, on page 9 of their remarks, "However, Lagadec does not discuss multiple anonymous codings such as the claimed UCIC and ADIC". This argument is misdirected as the grounds of rejection in the previous Office action does NOT rely solely on Lagadec to disclose these features of the claims, but rather primarily relies upon several teachings from Demello to reject the claim limitation in question: "matching the UCIC to an advertisement delivery identification code (ADIC) by identifying an anonymized customer profile associated with the UCIC, and reading the ADIC from the anonymized customer profile, wherein the ADIC is associated with one or more key lifestyle indicators (KLIs) that describe lifestyle attributes of the customer as determined from financial transaction history information of the customer and associated with the UCIC; retrieving one or more targeted offers matched to the customer as a function of the KLIs in the anonymized customer profile". This limitation is addressed in the grounds of rejection with Lagadec in view of Demello: 
"Lagadec teaches identifying a customer via a "request sent by the consumer [which] includes identification data of the consumer" in Col. 2, Ll. 11-12 and Col. 3, Line 56 - Col. 4, Line 19." and "Lagadec does not appear to make explicit, "matching the UCIC to an advertisement delivery identification code (ADIC) by identifying an anonymized customer profile associated with the UCIC, and reading the ADIC from the anonymized customer profile". However, Demello teaches a system of linking a user profile with a second anonymous identifier on a secondary system in at least Figures 3 through 5 and 0027-0029, 0032-0034, and 0104-0106. Lagadec does not appear to make explicit, "wherein the ADIC is associated with one or more key lifestyle indicators (KLIs) that describe lifestyle attributes of the customer as determined from financial transaction history information of the customer and associated with the UCIC; retrieving one or more targeted offers matched to the customer as a function of the KLIs in the anonymized customer profile;". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012". 
Thus, this argument appears to ignore the relied upon citations from Demello and argues solely against Lagadec teaching the entirety of the claim limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues, "The Examiner has also previously asserted that the claimed KLIs represent no more than normal profile information, and therefore the KLIs are taught by column 2, line 23 of Lagadec" and that Lagadec does not teach "key lifestyle indicators (KLIs)". However, Applicant appears to be responding to previous remarks and not specifically addressing the grounds of rejection presented in the immediately-prior Office action. The grounds of rejection in the previous Office action, and repeated herein as the claims have not been amended, utilize Demello to teach linking of two profiles in disparate systems and does not rely solely on Lagadec to teach this limitation.
Applicant, on page 10, further references alleged remarks from an unspecified previous Office action, and argues, "The KLIs derived from the transaction data are used to determine an ADIC that matches the customers KLIs, wherein the ADIC is correlated to content (e.g., advertisements or offers)". However, this statement runs contrary to the claim language itself which is: "matching the UCIC to an advertisement delivery identification code (ADIC) by identifying an anonymized customer profile associated with the UCIC, and reading the ADIC from the anonymized customer profile". That is, the UCIC is used to locate a "customer profile" in the system and the ADIC is read from the customer profile. And, as disclosed in 0072 of the specification in the instant application, "The advertisement delivery provider database 214 also associates an advertisement delivery identification code (ADIC) and a financial institution identification code (FIIDC) for each individual consumer stored in its database and associates these codes with the UCIC that is provided by the financial institution database" and further states, "The ADIC is unique to each consumer stored in the database". Therefore, the ADIC is an identifier for the consumer's records in a database and the applied art comfortably teaches matching a user identification in one system with the user's identification in another system.
Applicant refers to argument (A) and states, "As noted in the Reply to the Office Action dated April 30, 2020, and reiterated above, there is not discussion in the cited passages of Brown of prompting user to enter information that is used to identify a UCIC of the customer during an on-hold period". However, no substantial argument is raised in this section. As such, the remarks are reliant upon earlier rebutted remarks and no additional rebuttal is required here.
Applicant refers to argument (B), which reiterates the argument raised and rebutted above with respect to Brown and the prompting for information during an on-hold period. However, this argument does not raise any new points and the rebuttal above need not be repeated
Applicant refers to argument (C) and states, "Moreover, as discussed above, the cited passages of Lagadec…fail to teach using a customer-provided information to identify a unique customer identification code (an anonymous coding) of the customer, which is assigned by the financial institution". However, this argument does not raise any new points and the rebuttal above need not be repeated here.
Applicant refers to argument (D) and states, "Firstly, 'defined target profiles' do not teach the claimed KLIs, which are individual indicators (classifications) that are assigned to consumers based on their financial transaction data". Examiner notes that paragraph 0031 of the instant application describes the KLIs as being able to "protect a consumer's identity by referring to a consumer as a member of a class as opposed to as a specific individual". This disclosure of the specification runs entirely counter to Applicant's assertion that the KLI's are "individual indicators"; the KLI's are types or "classifications" of users into groups such as golfer or "automobile buyer/leasor" (see 00104 and 00106). Examiner further notes that the specification gives further detail about KLIs in 00104: "The memory 524 stores anonymized customer profiles 526, which include one or more key lifestyle indicators (KLIs) 528 (e.g., customer classifications as described above with regard to the preceding figures) … For instance, one KLI for a given customer may be 'golfer'". Demello describes a user profile system that "profiles" users, in at least 0093 and 0096 into groups such as "frequent golfer" and discloses associating the user profiles based upon inferred "purchasing habit[s]" in at least 0011 and 0012. 
Applicant refers to argument (D) and states, "Secondly, the cited portions of Demello relating to linking a user profile with a second anonymous identifier in secondary system do not teach the claimed ADIC or linking an ADIC with a UCUC {sic.}" and asserts that "Rather the cited portions only relate to cross-referencing a user profile across two systems". This argument is unpersuasive as the claimed invention acts as to cross-reference two user profiles maintained on disparate systems by linking a UCIC with and ADIC, as described in 00107 of the specification: "The UCIC is matched by the server 520 and/or processor 522 to an anonymous identifier, described herein as an advertisement identification code (ADIC) 538, which anonymously but uniquely identifies the user" and "Matching the UCIC 536 to an ADIC 538 may be performed by identifying an anonymous customer profile associated with the UCIC, and reading an ADIC from the anonymous customer profile, where the ADIC is indicative of KLIs in the profile". Thus, the claimed invention has one system with a database containing user profiles with each profile containing a UCIC and an ADIC, with the ADIC serving as a category identifier in a separate database with the ADIC "indicative of KLI's in the profile". Demello teaches, (see Figure 5), several disparate databases with the historical database containing user profile information and a Targeting Profile Bank that associates user profiles in the historical database with "categories representing psychographic and demographic properties of wireless users" (Demello: 0112). Demello further teaches that the Targeting Profile Bank adds each "new profile category" (i.e., classification or ADIC) to each of the matching "anonymous identifiers" (i.e., UCIC) in at least 0119. Thus, despite Applicant's bare assertion that "Rather the cited portions [of Demello] only relate to cross-referencing a user profile across two systems", we clearly see that Demello teaches disparate databases with one database containing a user profile referenced by a "UCIC" with the profile containing one or more "ADIC" or classification identifiers used for advertisement targeting. Therefore, this argument is unpersuasive.
Applicant refers to several cited paragraphs of Fein and argues that Fein does not teach the feature of an identifier that is "read from an anonymized customer profile". This argument is piece-meal in nature and misconstrues the grounds of rejection as presented in the previous Office Action. In the previous Office Action, the grounds of rejection did not rely upon Fein to teach this limitation. As made clear in the grounds of rejection the portions not taught by Lagadec that relied upon Fein were that the UCIC "is assigned by the financial institution". Therefore, Applicant's argument is misplaced and unpersuasive and the grounds of rejection is herein maintained.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lagadec et al. (Pub. #: US 2005/0025300 A1) teaches anonymously transmitting messages by means of a telecommunications network that includes a operation by a "financial institution".
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 8,825,520 B2 in view of Brown (Pub. #: US 2003/0108162 A1). The claims in the instant application contain nearly identical subject matter to the claims in the '520 patent with the exception of the order of the limitations and the presence of the indication in the instant application that the steps of "prompting the customer to provide information, via the customer interface, by which a unique customer identification code (UCI) of the customer can be identified" performed by the Voice Response Unit (VRU) are performed "during a period during which the customer is on hold". However, Brown teaches a Voice Response Unit that performs its functions while the caller is "on hold" with at least the disclosure in Figure 9 that the process is performed by the "On Hold System" and in teaches prompting a user for identifying information in at least 0060-0061 in order to retrieve a user profile while on hold in order to provide the user with personalized services while on hold in at least 0082-0089. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of receiving information from a user during an on-hold period for the purposes of presenting subsequent information as taught by Brown. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself: that is in the substitution of the user-identifying entry method of Brown for the unspecified means of user identification entry of Lagadec.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lagadec (Pub. #: US 7,590,547 B2) in view of Demello et al. (Pub. #: US 2001/0036224 A1) in view of Brown (Pub. #: US 2003/0108162 A1) in view of Fein et al. (Pub. #: US 2009/0094158 A1).
	Claims 1 and 10:
	These claims comprise two embodiments: method and a system. Lagadec teaches a system in at least Figure 1 for performing the following:
	A method for presenting targeted content to a customer 
	(Lagadec: Col. 6, Ll. 40-50)

	(Lagadec: Col. 2, Ll. 5-20 and Col. 3, Ll. 12-55 and Col. 4, Ll. 7-60)

	(Lagadec: Col. 2, Ll. 5-20 and Col. 3, Ll. 12-55 and Col. 4, Ll. 7-60)


and verbally informing the customer through the VRU that the one or more retrieved targeted offers is available to the customer.
	(Lagadec: Col. 2, Ll. 5-20 and Col. 6, Ll. 38-67)
	Lagadec teaches identifying a customer via a "request sent by the consumer [which] includes identification data of the consumer" in Col. 2, Ll. 11-12 and Col. 3, Line 56 - Col. 4, Line 19. Lagadec does not appear to specify that the customer input is received "during a period during which the customer is on hold" and does not appear to make explicit that the user is prompted for the identifying information received while "on hold". However, Brown teaches prompting a user for identifying information in at least 0060-0061 in order to retrieve a user profile while on hold in order to provide the user with personalized services while on hold in at least 0082-0089. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of receiving information from a user during an on-hold period for the purposes of presenting subsequent information as taught by Brown. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself: that is in the substitution of the user-identifying entry method of Brown for the unspecified means of user identification entry of Lagadec.
	Lagadec does not appear to make explicit, "matching the UCIC to an advertisement delivery identification code (ADIC) by identifying an anonymized customer profile associated with the UCIC, and reading the ADIC from the anonymized customer profile". Lagadec does not appear to make explicit, "wherein the ADIC is associated with one or more key lifestyle indicators (KLIs) that describe lifestyle attributes of the customer as determined from financial transaction history information of the customer and associated with the UCIC; retrieving one or more targeted offers matched to the customer as a function of the KLIs in the anonymized customer profile;". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
	Lagadec does not appear to make explicit that the voice system disclosed may belong to a "financial institution" and thereby that the UCIC "is assigned by the financial institution". However, Fein teaches a system for a financial institution customer has a technique of using a "transaction account number" assigned by a financial institution that is linked to a secondary marketing identifier in at least 0016-0020 and 0044. Fein additionally teaches that a user's financial transaction information may be linked to the secondary identifier "such that the user's identity remains anonymous" in at least 0020, 0051-0052, including a user's purchasing history in at least 0063 to target the user with appropriate marketing messages in at least 0060-0065.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the marketing via a voice response unit system of Lagadec with the two identifier technique of Fein. Motivation to combine Lagadec with Fein comes from the desire to establish a system that tracks a user's actions "separate from a user's other data" (Fein: 0017) to enable more targeted advertising and to maintain a user's anonymity (Fein: 0020).
Claim 2:
presenting offer details verbally to the customer via the VRU 
	(Lagadec: col 6, 40-50)
Claim 3:
receiving customer input related to at least one other selected mode ofdelivery of the offer details 
	(Lagadec: col 6, 50-67)
Claim 4:
wherein the at least one other selected mode of delivery is one or more of mail, email, text message and presentation on a webpage of the financial institution upon the customer logging on to the web page 
	(Lagadec:  col 6, 50-67)
Claim 5:
receiving customer input related to at least one selected mode of delivery of details of the one or more targeted offers 
	(Lagadec: col 2, 5-30)
Claim 6:
the at least one selected mode of delivery is one or more of mail, email, text message and presentation on a webpage of the financial institution upon the customer logging on to the web page 
	(Lagadec: col 6, 50-67)
Claim 7:
	Lagadec does not appear to make explicit, "further comprising retrieving an anonymized customer profile by: identifying a unique customer identification code (UCIC) associated with the customer and assigned by the financial institution" and "and identifying the anonymized customer profile associated with the identified UCIC". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
Claim 8:
	Lagadec does not appear to make explicit, "wherein retrieving the one or more targeted offers comprises: identifying an advertisement identification code (ADIC) associated with the anonymized customer profile and representing the KLIs therein and identifying one or more targeted offers associated with the ADIC". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
Claim 9:
	Lagadec does not appear to make explicit, "wherein the KLIs describe customer attributes that are determined from the customer's financial transaction history". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
Claim 11:
presenting offer details verbally to the customer via the VRU 
	(Legadoc: col 6, 40-50)
Claim 12:
receiving customer input related to at least one other selected mode of delivery of the offer details 
	(Legadoc: col 6, 50-67)
Claim 13:
least one other selected mode of delivery is one or more of mail, email, text message and presentation on a webpage of the financial institution upon the customer logging on to the web page 
	(Legadoc: col 6, 50-67)
Claim 14:
receiving customer input related to at least one selected mode of delivery of details of the one or more targeted offers 
	(Legadoc: col 6, 50-67)
Claim 15:
wherein the at least one selected mode of delivery is one or more of mail, email, text message and presentation on a webpage of the financial institution upon the customer logging on to the web page 
	(Legadoc: col 6, 50-67)
Claim 16:
	Lagadec does not appear to make explicit, "further comprising instructions for retrieving an anonymized customer profile by: identifying a unique customer identification code (UCIC) associated with the customer and assigned by the financial institution" and "and identifying the anonymized customer profile associated with the identified UCIC". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
Claim 17:
	Lagadec does not appear to make explicit, "wherein retrieving the one or more targeted offers comprises: identifying an advertisement identification code (ADIC) associated with the anonymized customer profile and representing the KLIs therein and identifying one or more targeted offers associated with the ADIC". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
Claim 18:
 	Lagadec does not appear to make explicit, "wherein the KLIs describe customer attributes that are determined from the customer's financial transaction history…". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012. Demello further teaches performing a local analysis on user data and forwarding the results of the analysis to a "profiling server" which corresponds to analyzing transaction data at the "institution" to determine a "profile category" prior to forwarding this category information to the server. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
	Lagadec does not appear to specify that the customer data is stored "at the financial institution". However, Fein teaches a system for a financial institution customer has a technique of using a "transaction account number" assigned by a financial institution in at least 0016-0020 and 0044 including a user's purchasing history in at least 0063 to target the user with appropriate marketing messages in at least 0060-0065.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the marketing via a voice response unit system of Lagadec with the two identifier technique of Fein. Motivation to combine Lagadec with Fein comes from the desire to establish a system that tracks a user's actions "separate from a user's other data" (Fein: 0017) to enable more targeted advertising and to maintain a user's anonymity (Fein: 0020).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MEREDITH A LONG/Primary Examiner, Art Unit 3688